office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 conex-164432-04 number info-20017 release date uil the honorable john breaux united_states senate washington dc attention mr patrick mcconnell dear senator breaux this letter is in response to your letter dated date requesting information on a letter the office_of_chief_counsel issued on date the letter indicated that a recipient of a grant used to fund improvements to property under federal emergency management agency fema mitigation programs must include the grant in gross_income the office_of_chief_counsel and the department of the treasury thoroughly considered the position taken in the date letter we continue to believe this position is consistent with current law and that the mitigation grants do not qualify for existing statutory or administrative exceptions the department of the treasury however believes legislation to exclude the grants from income is consistent with federal policy to reduce damages from disasters the united_states senate and the house of representatives are considering legislation that would specifically exempt fema mitigation grants from inclusion in taxable_income 108th congress s and h_r however the legislation has not yet been enacted i hope this information is helpful if you have further questions please call ----------------- -------- identification_number ------------- or me at --------------------- sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
